DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirohey et al. (US20070014480).
Considering claim 14, Sirohey teaches a medical image diagnostic apparatus comprising: 
a gantry configured to acquire a plurality of first medical channels of data defined by first domain representation ([0002] complete datasets may alternatively be compressed or decimated, [0033]-[0034], Fig.9, [0058] matrix 200 is divided into different functional domains, such as Acquisition 202, Processing 212, Analysis 224, Display 234, Archive/Retrieval 242, Connectivity 248, and Beyond 3D 254) and respectively corresponding to a plurality of components (Fig.4-5, 9, [0058] matrix 200 is divided into different functional domains, such as Acquisition 202, Processing 212, Analysis 224, Display 234, Archive/Retrieval 242, Connectivity 248, and Beyond 3D 254); and 

    PNG
    media_image1.png
    517
    441
    media_image1.png
    Greyscale

processing circuitry configured to generate compressed data by compressing the plurality of first medical channels of data via an intermediate channel of data defined by second domain representation (Fig.4-5, 9, [0058] matrix 200 is divided into different functional domains, such as Acquisition 202, Processing 212, Analysis 224, Display 234, Archive/Retrieval 242, Connectivity 248, and Beyond 3D 254).
Considering claim 15, a display (display 16, Fig.1), wherein: the processing circuitry decodes the compressed data to a second medical dataset defined by the first domain representation based on a conversion process from the plurality of first medical channels of data to the compressed data ([0076]), and reconstructs a medical image based on the second medical channel of data (Fig.3, 6, [0026], [0052]); and the display displays the medical image ([0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirohey et al. (US20070014480) in view of Pan (US20130011061).
Considering claim 1, Sirohey teaches a medical data processing apparatus comprising: 
processing circuitry configured to: 
obtain a 

    PNG
    media_image1.png
    517
    441
    media_image1.png
    Greyscale

decode the 
Sirohey do not clearly teach the compressed channel; and decode compressed channel.
Pan teaches the compressed channel ([0045]); and decode compressed channel (decoder, [0045], [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Pan to Sirohey to increase due to rapid increase of the image resolution.
	Considering claim 2, Sirohey and Pan further teach wherein: the first domain representation includes a dimension of a spatial domain and a dimension of a component domain; and the second domain representation includes a dimension of a spatial frequency domain (Sirohay: Fig.9, [0058]).
Considering claim 3, Sirohey and Pan further teach wherein the processing circuitry decodes the compressed channel of data to the second medical channel of data with respect to all of the components or a selected component of the components (Sirohay: Fig.9, [0058]).
Considering claim 9, Sirohey and Pan further teach wherein the plurality of first medical channels of data are generated in units of a number of rows in an X-ray detector or in units of blocks equal to an integral multiple of a number of echo trains (Sirohey, Fig.2, [0024], [0027]).
Considering claim 10, Sirohey and Pan further teach wherein the plurality of components correspond to a plurality of tube voltages in a dual energy scan, a plurality of energy bins in photon counting CT, and a plurality of receiver channels in magnetic resonance imaging (Sirohey, Fig.2, [0024], [0027]).
Considering claim 11, Sirohey and Pan further teach wherein the compressed channel of data contains information on all or part of the plurality of components (Sirohey: Fig.3-4, ([0002] complete datasets may alternatively be compressed or decimated, Pan: [0045]).
Considering claim 12, Sirohey and Pan further teach wherein the processing circuitry generates the compressed channel of data from the plurality of first medical channels of data (Sirohey: Fig.3-4, ([0002] complete datasets may alternatively be compressed or decimated, Pan: [0045]).
Considering claim 13, Sirohey teaches a medical data processing method comprising: 
obtaining compressed data acquired by compressing a plurality of first medical channels of data defined by first domain representation ([0002] complete datasets may alternatively be compressed or decimated, [0033]-[0034], Fig.9, [0058] matrix 200 is divided into different functional domains, such as Acquisition 202, Processing 212, Analysis 224, Display 234, Archive/Retrieval 242, Connectivity 248, and Beyond 3D 254) and respectively corresponding to a plurality of components, via an intermediate channel of data defined by second domain representation (Fig.4-5, 9, [0058] matrix 200 is divided into different functional domains, such as Acquisition 202, Processing 212, Analysis 224, Display 234, Archive/Retrieval 242, Connectivity 248, and Beyond 3D 254); and

    PNG
    media_image1.png
    517
    441
    media_image1.png
    Greyscale

 decoding the 
Sirohey do not clearly teach decoding the compressed channel.
Pan teaches decode the compressed channel (decoder, [0045], [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Pan to Sirohey to increase due to rapid increase of the image resolution.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641